I concur in the dissent written by Mr. Justice Atkinson; except that in this case the witness being the solicitor-general, an officer of the court, engaged in the prosecution of the case, the question as to whether or not he should be permitted to be sworn as a witness for the defense would seem to be a proper one for the exercise of preliminary interrogation by the court in order to ascertain what relevant facts the defense might expect to prove by him; and since it appears *Page 623 
that in answer to the inquiry of the court, counsel for the defendant failed to indicate in any wise any relevant fact which it was sought to be thus established, the court did not abuse its discretion in refusing to permit the prosecuting solicitor-general under such circumstances to be sworn as a witness for the defense.